            Case 16-32728         Doc 46       Filed 11/13/18 Entered 11/13/18 07:57:44               Desc Main
                                                 Document     Page 1 of 2


                                           United States Bankruptcy Court
                                             Northern District of Illinois
                                                     Eastern



           IN RE:                                                  Case No. 16-32728
                     Chadell Tribett




                                   Debtor(s)


                 In accordance with Federal Rule of Bankruptcy Procedure 3004, you are notified that the
              Debtor has submitted a Proof of Claim for you in the amount of $ 7810.32 , Claim# 17       .


                                                         Claimant

                                                  Name            Internal Revenue Service - Dept of the Treasury
                                                  Address         PO Box 7346
                                                  City, State Zip Philadelphia, PA 19101




                 November 13, 2018
           Date: __________________


                                                                           Jeffrey P. Allsteadt, Clerk




                                                                        Cindy Shabez
                                                                        ___________________________
                                                                        Deputy Clerk




Updated 5/18/18 SO
  Case 16-32728       Doc 46       Filed 11/13/18 Entered 11/13/18 07:57:44         Desc Main
                                     Document     Page 2 of 2


                                 United States Bankruptcy Court
                                   Northern District of Illinois
                                          Eastern

IN RE:                                                 Case No. 16-32728

Chadell Tribett

                       Debtor(s)


                                         Certificate of Mailing

The undersigned deputy clerk of the United States Bankruptcy Court for this district hereby
certifies that a copy of the attached document was mailed on the date entered below to the parties
listed.


Creditor Name & Address:
Internal Revenue Service - Dept of the
Treasury
PO Box 7346
Philadelphia, PA 19101
Debtor Name & Address:
Chadell Tribett
9147 S Woodlawn Ave
Chicago, IL 60619




The following parties received electronic notification
Attorney for Debtor Name:
Attorney for Debtor Name
        :
David Cutler
                             &
AddressName:
Trustee
Trustee
MarilynName & Address:
        O Marshall
Date:


Date:    November 13, 2018                                  Cindy Shabez
                                                            _____________________________
                                                                  Deputy Clerk
